

114 HR 6037 IH: Sam Farr Peace Corps Enhancement Act
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6037IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Poe of Texas (for himself and Mr. Farr) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Peace Corps Act to expand services and benefits for volunteers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Sam Farr Peace Corps Enhancement Act. 2.Provisions for current and former volunteers of the peace corps (a)Enhanced compensation benefits (1)In generalSection 8142 of title 5, United States Code, is amended—
 (A)in subsection (c)— (i)in paragraph (1), by striking GS–7 and inserting GS–11; and
 (ii)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (B)by adding at the end the following new subsection:  (d) (1)The Director of the Peace Corps shall provide the initial furnishing of medical and other benefits under section 8103(b) of this title to any former volunteer for the 180-day period beginning on the date of termination of the service of such volunteer, to the extent that the Director determines that such benefits are given with respect to an injury that is probably compensable under this section (as such term is defined for purposes of section 8103(b)). The provision of such benefits may be authorized directly or by the certification of vouchers, in accordance with section 8103(b).
 (2)A volunteer may not be provided medical or other benefits pursuant to paragraph (1) unless the injury with respect to which such benefits would be provided was proximately caused by the employment of such volunteer under subsection (c)(2).
 (3)Notwithstanding the 180-day limitation period under paragraph (1), a volunteer may receive medical or other benefits provided pursuant to such paragraph with respect to an injury until the date on which the Secretary of Labor makes a final determination with respect to compensation for such injury under this section, if the volunteer applied for such compensation before the last day of such limitation period.
 (4)The Director shall require any employee of the Peace Corps who provides health care to former volunteers under this subsection to consult with health experts outside the Peace Corps, including experts in mental health, in order to provide the best standard of care..
 (2)ApplicabilityThe amendments made by paragraph (1)(A) shall apply with respect to any compensation paid pursuant to section 8142 of title 5, United States Code, on or after the date of the enactment of this Act.
 (b)Health care for volunteers; criminal liability for acts against volunteersSection 5 of the Peace Corps Act (22 U.S.C. 2504) is amended— (1)in subsection (e), by striking receive such immunization and dental care preparatory to their service and inserting receive, preparatory to their service, such immunization and dental care, and (in accordance with subsection (o)) such trial prescriptions;
 (2)in subsection (h)— (A)by striking section, and and inserting section),; and
 (B)by inserting before the period at the end the following: , and paragraph (3)(A)(i) of section 3502 of title 44, United States Code, with respect to the collection of information under subchapter I of chapter 35 of such title by the Inspector General of the Peace Corps; and
 (3)by adding at the end the following new subsections:  (o)The Director of the Peace Corps may only prescribe mefloquine to a volunteer, including as a trial prescription to a volunteer who chooses to use such medication before such volunteer travels to a post, on an individual basis and in accordance with relevant recommendations or guidelines issued by the Director of the Centers for Disease Control and Prevention or the Commissioner of Food and Drugs, after counseling such volunteer about the benefits, risks, and side effects of each available medication for the prophylaxis of malaria. The Director shall monitor the volunteer during the course of such prescription for the development of any side effects, evaluate the volunteer at the completion of such course for evidence of neuropsychiatric symptoms, and report to the Director of the Centers for Disease Control and Prevention and the Commissioner of Food and Drugs any such side effects or symptoms. A volunteer may only switch to the use of mefloquine from another drug for the prophylaxis of malaria while serving at a post if another medication for the prophylaxis of malaria is simultaneously provided to such volunteer in a manner that ensures continuous protection against malaria.
 (p)It is the policy of the United States to recognize the importance of Peace Corps volunteers and the core function that such volunteers play within the agency. The President should therefore prioritize the provision of health care services and necessary safety and security support for all volunteers.
						(q)
 (1)Whoever engages in conduct outside the United States against a volunteer that would constitute an offense under any section listed in paragraph (2) if the conduct had been engaged in within the special maritime and territorial jurisdiction of the United States (as defined in section 7 of title 18, United States Code) shall be punished as provided for that offense.
 (2)The sections listed in this paragraph are sections 113, 1111, 1112, 1113, 1117 (to the extent that such section applies to section 1111), 1201, 2241, 2242, 2244, and 2261A of title 18, United States Code.
 (3)For purposes of this subsection, paragraph (9)(B) (regarding residences in foreign States) of section 7 of title 18, United States Code, shall include the residences used by volunteers in foreign States and the land appurtenant or ancillary thereto, irrespective of ownership..
				3.Provisions regarding employees of the peace corps
 Section 7 of the Peace Corps Act (22 U.S.C. 2506) is amended— (1)in subsection (a)—
 (A)in paragraph (5), by inserting or paragraph (8) after paragraph (6); and (B)by adding at the end the following new paragraph:
					
						(8)
 (A)The Director of the Peace Corps may designate a position as a critical management support position if the position requires specialized technical or professional skills and knowledge of Peace Corps operations, such as positions that involve volunteer health services, financial management, information technology, procurement, personnel, legal services, or security.
 (B)Notwithstanding any limitation set forth in paragraph (2) and subject to subparagraph (C), an appointment or assignment to a critical management support position designated under subparagraph (A) of this paragraph or an extension of such appointment or assignment shall be for a term of not more than five years.
 (C)The Director shall ensure that any decision regarding an appointment, assignment, or extension of such appointment or assignment to a critical management support position shall be consistent with Peace Corps policies and based on operational and programmatic factors.; and
 (2)by adding at the end the following new subsection:  (d) (1) (A)The President shall ensure that each overseas post has the services of a medical office to provide health care to volunteers, consistent in size and scope with the needs of the Peace Corps at such post, including, if necessary, by detailing to any such post the licensed medical staff of other United States departments, agencies, or establishments.
 (B)An individual may be hired as a Peace Corps Medical Officer after consideration of the following criteria:
 (i)Medical training, experience, accreditations, and other qualifications. (ii)Administrative capabilities.
 (iii)Understanding of the local language and culture. (iv)Ability to work in the English language.
 (v)Interpersonal skills. (vi)Record of performance.
 (vii)Any other factors the Director of the Peace Corps determines appropriate. (2)The Director of the Peace Corps shall ensure that each Peace Corps Medical Officer serving in a malaria-endemic country receives training in the recognition of the side effects caused by the use of mefloquine and the data supporting the patient information handouts required by the Food and Drug Administration regarding mefloquine, including the potential capacity of the drug to cause permanent neuropsychiatric effects.
						.
 4.Monitoring training recordsSection 8 of the Peace Corps Act (22 U.S.C. 2507) is amended by adding at the end the following new subsection:
			
 (c)The President shall implement procedures to maintain a written record verifying the attendance of each individual completing training provided to meet each requirement in this section and sections 8A, 8B, and 8F..
 5.Additional disclosures to applicants for enrollment as volunteersSubsection (d) of section 8A of the Peace Corps Act (22 U.S.C. 2507a(d)) is amended to read as follows:
			
 (d)Information regarding crimes and risksEach applicant for enrollment as a volunteer shall be provided, with respect to the country in which the applicant has been invited to serve, with information regarding crimes against and risks to volunteers, including an overview of past crimes against volunteers in such country, the current early termination rate of volunteers serving in such country, any health risks prevalent in such country, and the level of satisfaction reported by volunteers serving in such country. Upon receiving such information, the applicant shall have the option to timely decline the invitation without retaliation and with priority to be invited to serve in a different country..
 6.Office of victim advocacySection 8C of the Peace Corps Act (22 U.S.C. 2507c) is amended by striking subsection (e). 7.Reform and extension of the sexual assault advisory councilSection 8D of the Peace Corps Act (22 U.S.C. 2507d) is amended—
 (1)in subsection (b)— (A)by striking not less than 8 individuals and inserting not fewer than 8 and not more than 14 individuals;
 (B)by inserting after the first sentence the following new sentence: At least one member shall also have expertise in the field of mental health.; and (C)by adding at the end the following new sentence: There shall be no limit to the number of terms an individual may serve as a member of the Council.;
 (2)in subsection (c)— (A)by inserting and the implementation of such policy after section 8B; and
 (B)by adding at the end the following new sentence: To carry out the functions in this subsection, the Council shall have access, including to interview or visit, to volunteers and staff in the field, to volunteer surveys under section 8E, and to all data collected from restricted reporting, except that the Council may not have access to any personally identifying information associated with such surveys or data.; and
 (3)in subsection (g), by striking 2018 and inserting 2023. 8.Publication requirement for volunteer surveysSection 8E of the Peace Corps Act (22 U.S.C. 2507e) is amended—
 (1)in subsection (b), by inserting after the first sentence the following new sentence: The President shall ensure that each performance plan under this subsection for a Peace Corps representative includes a consideration of the results, with respect to such representative and the country of service of such representative, of each survey under subsection (c).; and
 (2)in subsection (c)— (A)by striking 2018 in the first sentence and inserting 2023; and
 (B)by adding at the end the following new sentences: The President shall publish on a publicly available website of the Peace Corps the results of each survey related to volunteer satisfaction in each country in which volunteers serve, and the early termination rate of volunteers serving in each such country. The information published shall be posted in an easily accessible place near the description of the appropriate country and shall be written in an easily understood manner..
 9.Confidential access to the sexual assault advisory council for volunteersSection 8G of the Peace Corps Act (22 U.S.C. 2507g) is amended by adding at the end the following new subsection:
			
				(d)Confidential access
 (1)Confidential advisory council emailThe Sexual Assault Advisory Council established under section 8D shall establish an email address to permit volunteers (including former volunteers) to communicate directly and confidentially with such Council. No employee of the Peace Corps may access or monitor the email received by or sent from such address.
 (2)Use of confidential email for case reviewAny volunteer may write to the email address established under paragraph (1) to request such Council to—
 (A)review the manner in which the Peace Corps handled a case of such volunteer relating to sexual assault; and
 (B)determine whether the Peace Corps acted in accordance with all relevant policies. (3)NotificationThe Director shall ensure that every volunteer and former volunteer is notified of the confidential email address established under paragraph (1)..
 10.Experts and consultants for the inspector generalSection 13 of the Peace Corps Act (22 U.S.C. 2512) is amended— (1)in subsection (a), by striking Section and inserting section; and
 (2)by adding at the end the following new subsection:  (c)An expert, consultant, or organization thereof employed pursuant to subsection (a) by the Inspector General of the Peace Corps may be compensated without regard to the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code..
			